DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/21 has been entered.
Claim Status
3.  The amendment, filed 07/15/21, has been entered. Claims 70 and 113-122 are pending and under examination. Claims 1-69 and 71-112 are cancelled. Claim 70 is amended.
Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 07/17/20:
The objection to claim 70 found on page 2 at paragraph 5, is withdrawn in light of Applicant’s amendments thereto.
The rejection of claims 70, 113-114, and 117-122 under the 35 U.S.C. 102(a)(1) portion of the 102/103 rejection, i.e., as anticipated by Fichtali et al. 2006 (US 2006/0286205), found on page 4 at paragraph 11, is withdrawn in light of Applicant’s persuasive argument that the 

Maintained Rejection: Claim Rejections - 35 USC § 102/103
5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.  See MPEP 2113 for the appropriateness of 102/103 combination rejections for product-by-process claims.

7.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.  Claims 70, 113-114, and 117-122 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Moen et al. 2005 (US 2005/0124053). 
Instant claims are drawn to a dried TLR agonist bacterial lysate produced according to the method of (a) fermenting a bacterium in a growth medium to produce a fermentation broth; (b) harvesting bacteria from the fermentation broth wherein the bacteria are harvested before the early stationary phase; (c) pasteurizing the harvested bacteria in the absence of lysozyme to produce a pasteurized whole-cell bacterial suspension: (d) lysing the pasteurized whole-cell bacterial suspension with a lysozyme to produce the a crude bacterial lysate suspension and (e) drying the crude bacterial lysate suspension to produce a dried bacterial lysate. Thus, the instant claims are drafted as product by process claims (see MPEP 2113).
	Moen teaches bacterial hydrolysates made via fermentation followed by concentration (i.e. harvesting), followed by heat treatments, including exposing the inter alia reducing the water content via evaporation, and then spray drying and/or freeze drying, to yield a dried bacterial lysate (e.g. [0011-0013, 0015, 0022, 0038-0050, 0073-0087]; meeting limitations found in claims 70, 120, 121 and 122). Moen teaches preferred bacteria include Methylococcus capulatus (i.e. Gram negative bacterium; [0027]; meeting limitations found in claim 114). Moen teaches the amount of any given enzyme system used is determined by those skilled in the art, but generally ranges from 0.001 to 0.5 % based on the weight of the biomass (see [0019]; meeting limitations found in claim 118).  Moen teaches the cultures were produced using a loop-type fermentor for continuous aerobic fermentation (i.e. yields cells prior to the early stationary growth phase; e.g. see [0017, 0025, and 0035] and Example 1; meeting limitations in instant claims 70 and 113). With regards to “TLR agonist” as an adjective for the dried bacterial lysate; this limitation is interpreted as a functional property of the bacterial lysate per se and products of the same chemical composition cannot have mutually exclusive properties because a chemical composition and its properties are inseparable; see MPEP 2112.01.
	Further, with regards to all process steps in claims 70, 113-114, and 117-122; it is noted that with product by process claims, the products are not limited to the manipulation of the recited steps, but only the structure implied by those steps.  MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Thus, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Thus, it remains the Office’s position that the dried bacterial lysates taught by Moen appear to be structurally the same, or substantially the same, as the claimed dried bacterial lysates because they were made by the same, or substantially the same methods, including harvesting in the exponential phase, prior to early stationary phase, and including a bacterial species falling within the scope of the claimed product; and accordingly, Moen anticipates the claims, as written. 
However, in the alternative, since the Office does not have the facilities for making, examining and comparing Applicant’s lysate with the lysate of the prior art reference, the burden is now upon the Applicant to show an unobvious distinction between the material structural and functional characteristics of the claimed lysates with those of the prior art; see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.  Furthermore, MPEP 2112.01 states that “When the PTO shows a sound basis for believing that the inventions of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not.” See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP 2113 also states that the Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product by process claims because of their peculiar nature than when a product is claimed in the conventional fashion; see In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Accordingly, the In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983); and Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  
Therefore, the claims as written are anticipated by and/or are unpatentable over Moen, as set forth above.

Applicant’s Arguments
11. Applicant argues Moen does not teach harvesting bacteria from a fermentation broth before early stationary phase because Moen teaches the use of continuous fermentation.

Response to Arguments
12.  Applicant’s arguments have been fully considered but are not persuasive.
	The argument is not persuasive because Applicant concedes the bacteria, taught by Moen, are in an exponential phase, and the exponential phase is always before the stationary phase, and thus necessarily before “early stationary phase”. Therefore, whether the subsequent stationary phase ever actually occurs, or not, at some later time point, is not relevant as the limitation requires the positively recited step to happen before that point in time anyway.  In fact, if Applicant’s invention also harvests bacteria before the early stationary phase, then their cultures will also not technically transition through to the stationary phase since the bacteria would be taken out of culture before the transition occurs.  Further, for the purposes of clarity, log phase (i.e. straight 

    PNG
    media_image1.png
    856
    1286
    media_image1.png
    Greyscale

The Office agrees that stationary and death phase do not occur in continuous culture, but the point in not germane because the cells are required to be harvested prior to stationary (whether it happens or not).
Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.


Maintained Rejection: Claim Rejections - 35 USC § 103
13.  Claims 70, 114, 118, and 121 are rejected under 35 U.S.C. 103 as being unpatentable over Fichtali et al. 2006 (US 2006/0286205).
Fichtali teaches dried (e.g. lyophilized) compositions of bacterial biomass made by methods comprising fermenting bacteria in a broth, separating cells from the broth (i.e. harvesting), a pasteurization pre-treatment, followed by hydrolyzing the biomass using enzymatic hydrolysis (i.e. lysing the pasteurized cells using hydrolytic enzymes), per se and products of the 
Therefore the difference between the prior art and the invention is that Fichtali is silent with regards to the growth phase at which to harvest the cells. 
However, it remains the Office’s position that this “species” (i.e. harvesting cells before stationary phase) within the genus pertaining to bacterial growth phase choices (i.e. lag, log, stationary, and death), can be at once envisaged from the prior art because the species within this art-recognized genus of options are sufficiently limited (e.g. four) and well delineated (e.g. see graph above); see also MPEP 2131.02(III) and In re Petering (wherein the courts determined that a reference describing a generic formula encompassing about 20 compounds was found to anticipate each of the 20 species without specifically naming them). 
Therefore, the bacterial cells taught by Fichtali must be harvested at some growth phase and there are only four to choose from, all of which would be well within the technical grasp of an ordinary artisan, and KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and if these options lead to the anticipated success, then the product was not of innovation but of ordinary skill and common sense.   
Thus, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
Applicant’s Arguments
14. Applicant argues Fichtali does not teach the step of harvesting bacteria from a fermentation broth before early stationary phase in order to produce the lysate.

Response to Arguments
15.  Applicant’s arguments have been fully considered but are not persuasive.
	The argument is not persuasive because first, the claims are not drawn to a method, but rather are drafted as product-by-process claims and MPEP 2113 also states that the Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product by process claims because of their peculiar nature than when a product is claimed in the conventional fashion; see In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). 
Second, the prior art teaches harvesting the cells (i.e. the cells must be harvested in order to continue with the method), but is only silent as to which growth phase to harvest them during; however, it remains the Office’s position that all four would be equally obvious to try, because there are only four, and all four are art-recognized as distinct growth phases (see graph above), and all four would be known options within the technical grasp of a person of ordinary skill in the art; and/or all four can all be immediately envisioned by a person of ordinary skill in the art.  
Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.


Maintained Rejection: Claim Rejections - 35 USC § 103
16.  Claims 70 and 113-122 are rejected under 35 U.S.C. 103 as being unpatentable over Fichtali et al. 2006 (US 2006/0286205) in view of Salazar et al. 2007 (Enzymatic lysis of microbial cells; Biotechnol. Letters 29:985-994) and Chassy et al. 1980 (Method for the Lysis of Gram-Positive, asporogenous Bacteria with Lysozyme; Applied and Environmental Microbiology 39(1):153-158).
As set forth above, Fichtali teaches dried (e.g. lyophilized) compositions of bacterial biomass made by methods comprising fermenting bacteria in a broth, separating cells from the broth (i.e. harvesting), a pasteurization pre-treatment, followed by hydrolyzing the biomass using enzymatic hydrolysis (i.e. lysing the pasteurized cells using hydrolytic enzymes), and drying the product produced. 
Therefore, although Fichtali teaches the use of hydrolytic enzymes to lyse bacterial cells after culturing, harvesting, and pasteurization, and prior to drying the product; and although not required for product-by-process claims, for the sake of completeness it is also noted that Fichtali is silent with regards to a bacterial hydrolysate made using hen egg white lysozyme, specifically, which may or may not impart structure to the final product; and Fichtali does not teach the specific bacteria claimed, with does impart structure to the lysate.
However, with regards to the selection of the hydrolytic enzyme to use to lyse the bacterial cells to form the hydrolysate, Salazar teaches hen egg white lysozyme is the most commonly used lysozyme for bacterial cell wall disruption (e.g. page 986, right column; and page 987, left column).  Salazar teach even though lysozymes from many different sources have been isolated and characterized, hen egg white lysozyme is the the lytic enzyme of excellence…” (e.g. see abstract). In addition, Salazar teaches lysozymes lyse both Gram negative and Gram positive bacteria (e.g. page 985, right column; page 986, bridging section; and page 987 bridging section). 
Further, Chassy teaches similar methods of producing bacterial lysates comprising culturing bacteria in a growth medium to a variety of growth phases, including mid-exponential and late-exponential (i.e. both before early stationary phase), harvesting cells, washing and resuspending in buffer, and incubating at a temperature of 37ºC for 90 minutes in the presence of 1 to 1200 g/ml of lysozyme (i.e. 1.2%; e.g. see page 154, left column; and page 156, right column; and Figures 1 and 2; meeting limitations found in claims 70 and 113).  Chassy explicitly teaches harvesting cells after 8 hours, corresponding to the mid-exponential phase; and also at 12 hours, corresponding to the late-exponential phase (e.g. see page 156, right column; and Figure 1) for the express purpose of determining the effect the age of the cells on the lysis efficiency and documented that regardless of the age of the culture at least 50% of the cells were effectively lysed (see Figure 1). Chassy also teaches that a number of factors influence lysis efficiency of the bacterial strains including the incubation time with the lysozyme (i.e. lysis conditions affect results obtained; e.g. see Figure 2 and pages 157-158, bridging section).  Chassy teaches longer times improved lysis and that 100% lysis should be attainable by manipulating factors such as incubation/exposure times (i.e. lysis conditions are results-effective; e.g. pages 157-158, bridging section). Chassy also teaches the use of lysozyme including commercially available Sigma Grade I which Propionibacterium as well as Lactobacilli, Pediococcus and Actinomyces and that Lactobacilli bacteria encompass L. casei, L. acidophilus, L. bulgaricus, and L. plantarum (e.g. see Table 2; and page 154, left column; meeting limitations found in instant claim 114, 115 and 116). Chassy teaches the art-recognized need for a gentle method to lyse a particular bacterium which is common to many areas of research in microbiology (e.g. page 153).
Thus, with regards to the specific concentrations and temperatures/times in the process steps of claims 118-120 and 122; (1) claims are not drawn to a method, but rather are drafted as a product-by-process claims; and (2) the patentability of a product does not depend on its method of production; and (3) MPEP 2144.05 states, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (emphasis added). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)."  
In the instant case, it remains the Office’s position that (1) the patentability of the product is not dependent on its method of production; and (2) there is no evidence of record regarding the criticality of the claimed concentrations and/or times and/or temperatures in the process steps used to make the product that imply structure to the product produced; and/or (3) the concentrations and/or incubation temperatures and/or times in the process steps are each results-effective variables and thus there is motivation for one of ordinary skill to optimize them through routine experimentation (see MPEP 2144.05II(B)).
Therefore, it would have been prima facie obvious, to a person of ordinary skill in the art, before the effective filing date, to modify a product and/or the method for producing that product, i.e., dried bacterial lysates, comprising culturing, harvesting, pasteurization, enzymatic lysis and lyophilization, as taught by Fichtali, by (a) specifically using a hen egg white lysozyme in the process step to disrupt and lyse the bacterial cells, thereby producing the bacterial hydrolysate; and (b) optimizing the 
The person of ordinary skill in the art would have been motivated to make the modifications, with a reasonable expectation of success, because Fichtali already taught methods of making bacterial hydrolysates comprising fermenting, harvesting, and pasteurizing, followed by hydrolyzing (i.e. disrupting and lysing) the cells using enzymes, followed by drying the product; and Fichtali already taught the advantages of pasteurization prior to lysing cells and the advantages of enzymatic hydrolysis to produce a hydrolysate; and there were only four, known, and well delineated growth phases at which cells for the hydrolysate could be harvested at; and both Salazar and Chassy already taught similar methods using readily available hen egg white lysozyme for the lysing of bacteria cells wherein 50-100% lysis could be attainable by manipulating factors including the age of the culture, and/or exposure times for a variety of bacterial species, including ones encompassed by the claims. Thus the combination is desirable; however, the combination amounts to no more than a predictable use of prior art elements according to their established functions and accordingly leads to expected results (i.e. a bacterial hydrolysate made via substantially the same methods for a known bacterial species of interest).
Further, with specific regards to the bacterial species of interest, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), also discloses that the simple substitution of one known element for another to obtain predictable results is KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results".  In the instant case, the prior art teaches a method and product that differ from the claimed invention by the substitution of a component (i.e. substitution of bacteria in general to a specific desirable bacteria); but the substituted element, for example, Lactobacillus casei, was already known and was already shown to be useful and desirable as a dried bacterial hydrolysate, therefore no change in the function of the substituted element occurred; and one of ordinary skill in the art would be capable of substituting one bacterial species for another with a reasonable expectation of success (i.e. the substitution of the element would lead to predictable results). 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Fichtali contains a “base” product of a dried bacterial hydrolysate made by the same, or substantially the same, method steps; and Salazar and Chassy contain similar methods for making bacterial lysates wherein the techniques of using hen egg white lysozyme under optimized conditions for a particular bacteria of interest, are taught as advantageous.  Thus, one of ordinary skill in the art would have easily recognized that applying the known techniques taught by Salazar and Chassy would have yielded predictable results (i.e. the same advantages) and an improved system (i.e. dried bacterial lysates). 
prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Applicant’s Arguments
17. Applicant argues:
Impermissible hindsight.
None of Fichtali, Salazar and Chassy disclose harvesting the bacteria before the early stationary phase.
Chassy would dissuade from harvesting in the early stationary phase.
The Office has provided no reasoning as to why one of skill in the art would have used a method wherein harvesting is done in the early stationary phase.

Response to Arguments
18.  Applicant’s arguments have been fully considered but are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (argument A), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning; but, so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, this argument is not persuasive because choosing to harvesting bacterial cells before the early stationary growth phase would be well within the level of an ordinary artisan, well before the effective filing date of the application, as evidenced 
	With regards to argument B, the Office again disagrees and notes that bacteria can only be harvested from a limited number of well-known and well-delineated growth phases, any and all of which can be at once envisioned by even an ordinary artisan.  Nevertheless, in addition, Chassy explicitly teaches harvesting cells after 8 hours, corresponding to the mid-exponential phase; and also at 12 hours, corresponding to the late-exponential phase for the express purpose of determining the effect the age of the cells on the lysis efficiency and documented that regardless of the age of the culture at least 50% of the cells were effectively lysed (e.g. see page 156, right column; and Figure 1).  Thus, this argument is not persuasive because it is not an accurate representation of the teachings of the prior art and/or an accurate evaluation of the knowledge of a person having ordinary skill in the art before the effective filing date of the application.
With regards to arguments C and D, it is noted that the claims require harvesting before early stationary (i.e. in lag or log) and not “in the early stationary phase” as asserted by Applicant. Thus, this argument is not persuasive because the feature upon which applicant relies is not recited in the rejected claims; and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims; See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); and In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004))
With regards to argument D, the Office disagrees and reiterates (1) this “species” (i.e. harvesting cells before stationary phase) within the genus pertaining to bacterial growth phase choices (i.e. lag, log, stationary, and death), can be at once envisaged from the prior art because the species within this art-recognized genus of options are sufficiently limited (e.g. four) and well delineated (e.g. see graph above); and (2) the bacterial cells taught by Fichtali must be harvested at some growth phase and there are only four to choose from, all of which would be well within the technical grasp of an ordinary artisan, and KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.   
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

Conclusion
19. No claims are allowed.
20.  All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

21.  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
22.  Any inquiry concerning this communication or earlier communications from the 

23.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
September 9, 2021